  THE FOLLOWING ORDER
  IS APPROVED AND ENTERED
  AS THE ORDER OF THIS COURT:

  DATED: August 7, 2019
                                                            Beth E. Hanan
                                                            United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

IN RE:
JAMIE W DALLUGE                                                               Chapter 13
                                                                              Case No.: 16-25234-BEH

        Debtor



                       ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN

The debtor filed a motion to modify the plan on July 12, 2019 and served notice of the modified plan as required by
Bankruptcy Rule 3015, Local Rule 3015, or court order. The modified plan meets the requirements of 11 U.S.C. §
1329, and

IT IS ORDERED THAT:

1. The confirmed chapter 13 plan is modified as stated in the debtor's July 12, 2019 request to modify confirmed
    plan.

2. Summary of payments: $150.00 per month for the remainder of the 60-month plan.

                                                       #####




                    Case 16-25234-beh          Doc 73      Filed 08/07/19        Page 1 of 1
